PD-0693-15
                                    PD-0693-15                                 COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                               Transmitted 6/5/2015 9:16:28 AM
                                                                                 Accepted 6/8/2015 3:00:17 PM
                                               IN THE                                           ABEL ACOSTA
                                                                                                        CLERK
                               COURT OF CRIMINAL APPEALS


LISA D. WALL,                                  §
       APPELLANT                               §
                                               §
V.                                             §               NO. 02-13-00552-CR
                                               §
THE STATE OF TEXAS,                            §
       APPELLEE                                §


                   LISA D. WALL’S MOTION TO EXTEND TIME TO FILE
                          PETITION FOR DISCRETIONARY REVIEW


       COMES NOW Lisa D. Wall, by and through her attorney, and files this motion to extend

the time for 30 days to file a petition for discretionary review.

                                                    I.

       The court of appeals below is the Court of Appeals for the Second District of Texas. The

style and number of the case in the Second District Court of Appeals is Wall v. State, No. 02-13-

00552-CR.

                                                   II.

       On May 7, 2015, the Fort Worth Court of Appeals issued a memorandum opinion

affirming the trial court’s judgment. See Wall v. State, No. 02-13-00552-CR, 2015 WL 2169307

(Tex. App. —Fort Worth May 7, 2015). Appellant did not file a motion for rehearing.

                                                   III.

         June 8, 2015
       The current filing deadline for filing Appellant’s petition for discretionary review is June

6, 2015. Wall now requests an extension of 30 days, until July 6, 2015, to file Appellant’s

petition. In this case, Appellant has not previously requested an extension of time to file a

petition for discretionary review.

                                                 IV.

       This extension is not for the purpose of delay, but rather so that the undersigned counsel

may adequately set forth Appellant’s argument on her grounds for review. The undersigned

attorney has been working on this petition for discretionary review, preparing several other cases

for trial, preparing another case for appeal, and will be out of the country from June 15, 2015 –

June 21, 2015.

       Appellant prays that this Court grant a 30-day extension until July 6, 2015 to file

Appellant’s petition for discretionary review.



                                             THE ZENDEH DEL LAW FIRM, PLLC


                                             By: _________________________________
                                                     Jason A. Zendeh Del
                                                     7600 San Jacinto Place, Suite 200
                                                     Plano, TX 75024
                                                     Tel: (214) 919-3600
                                                     Fax: (214) 919-3599
                                                     State Bar No. 24044988
                                                     Jason@zenlawfirm.com
                                                     Attorney for Lisa D. Wall
                             CERTIFICATE OF CONFERENCE
       Undersigned counsel certifies that he conferred with the Denton County District

Attorneys’ Office regarding the extension of thirty days, and Denton County District Attorneys’

Office does not oppose the extension.

                                             _________________________________
                                                   Jason A. Zendeh Del



                                CERTIFICATE OF SERVICE

       A copy of Appellant’s Motion to Extend Time to File Petition for Discretionary Review

has been served to the State of Texas, Denton County Criminal District Attorney, Attn: Appellate

Division, vi fax to (940) 349-2601, on the dame date as filing.



                                             _________________________________
                                                     Jason A. Zendeh Del